Citation Nr: 0625096	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to VA disability pension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1961 to July 1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO.


FINDINGS OF FACT

1.  As of February 2004, the veteran has a net worth of at 
least $242,000.00.

2.  As of February 2004, the veteran has a total monthly 
income of at least $2200.00.


CONCLUSION OF LAW

The veteran's annual income and net worth preclude the 
payment of VA disability pension.  38 U.S.C.A. §§ 1521, 1522, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.159, 
3.262, 3.263, 3.274, 3.275 (2005); Veterans Benefits 
Administration Manual M21-1 (M21- 1), Part I, Appendix B 
(effective December 1, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability pension.

In May 2005, the veteran had a hearing at the Board's central 
office in Washington D.C. before the undersigned Acting 
Veterans Law Judge.  The veteran testified that despite being 
physically fit, he had been forced to retire, unfairly, at 
age 60 from his job as an airline pilot.  He noted that he 
did not receive a pension from his former employer and that 
his insurance benefits from his former employer were about to 
terminate.  He stated that until he began to receive Medicare 
or Medicaid at age 65, he would have to pay $600.00 to 
$1000.00 per month for insurance for him and his wife.  
Therefore, he requested disability pension from VA.  

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disabilities of the 
left ankle, left knee, and back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Accordingly, the provisions of the VCAA and the 
implementing regulations are applicable to this case. See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  
The current standard of review is as follows:  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemay v. Brown, 9 Vet. App. 518, 519 (1996, citing Gilbert, 
1 Vet. App. at 54.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  By 
letters from the RO, dated in November 2003 and January and 
February 2004, the veteran was apprise of the relevant law 
and regulations pertaining to his claim, as well as the 
information and evidence necessary to establish claim to VA 
pension.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes statements furnished by the veteran with 
regard to his monthly income, his monthly expenses, and his 
net worth.  The Board has not identified any other 
information that would be pertinent to the veteran's claim.

Indeed, the veteran has been provided with ample opportunity 
to submit evidence and argument in support of his claim, 
including the aforementioned hearing before the undersigned.

In light of the foregoing, the Board finds that VA has met 
its statutory duty to assist the veteran in the development 
of his appeal.  Accordingly, the Board will proceed to the 
merits of that appeal.

II.  The Facts and Analysis

Generally, VA disability pension is a monthly or other 
periodic payment made by VA to a veteran of a period of war 
because of age or nonservice-connected disability.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. 

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual pension rate (MAPR) permitted by VA given the 
recipient's circumstances.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.3(a)(3), 3.23. 

The veteran's annual countable income includes all income 
from sources such as wages, salaries, earnings, bonuses from 
employers, income from a business or profession or from 
investments or rents as well as the fair value of personal 
services, goods or room and board received in lieu thereof.  
38 C.F.R. § 3.262(a).  Annual countable income also includes 
that of the veteran's spouse.  38 C.F.R. §§ 3.23(d)(4), 
3.262(b).

The MAPR is published in Appendix B of M21-1 and is to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2005).
Effective December 1, 2005, the MAPR for an otherwise 
eligible veteran, with a spouse, is $13,855.00.  M21-1, Part 
I, Appendix B. 

In addition to annual income, the veteran's net worth may be 
considered in determining his eligibility for VA disability 
pension.  38 C.F.R. § 3.263.  The term 'net worth' means the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the veteran, except the 
veteran's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  
38 C.F.R. § 3.263(b), 3.275(b).  

In determining whether net worth should be used for the 
veteran's maintenance, factors to be considered include:  
whether the funds can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. 
§ 3.275(d).

What constitutes excessive net worth is a question of fact 
for resolution after consideration of the facts and 
circumstances in each case.  See M21-1, Part IV, Chapter 
16.04(c)(2).  When the totality of the circumstances 
indicates that the corpus of the veteran's estate is large 
enough that it would be reasonable to consume a part of the 
corpus for his maintenance, the law provides that pension 
benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. 
§ 3.274(a).

A brief review of the basic facts is in order.  

On VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, the veteran reported monthly income of 
approximately $3400.00 ($800 rental income, $1200.00 
unemployment compensation, and $1416.00 in spouse's income) 
until March 2004, when $1200.00 in unemployment compensation 
would end.  He also reported a net worth of $242,000.00 
($2000.00 in interest bearing bank accounts or certificates 
of deposit; $80,000.00 in a 401K plan; $80,000.00 in stocks 
and bonds; and $80,000.00 in real estate other than his 
home).  

On VA Form 21-5427, Corpus of Estate Determinations, 
submitted in February 2004, the veteran reported monthly 
expenses totalling $1052.94 ($300.00 for food, $112.57 in 
taxes and interest, $25.00 in clothing, and $615.37 in other 
expenses, such as utilities, insurance, and vehicle 
maintenance).  He also reported monthly income, exclusive of 
VA pension payments, of $2,416.00 ($1616.00 in employment 
income and $800.00 in rental income).  In addition, he 
reported a total estate of $242,000.00 ($80,000.00 in stock, 
$82,000.00 in bank deposits, and $80,000.00 in real estate).  

In March 2004, he reported that excluding his personal home, 
his net worth was $318,000.00 (savings of $93,000.00; a 
rental house worth $75,000.000, a 401K Plan of $75,000.00, 
and an investment of $75,000.00 at 4 percent).   

In this instance, the veteran's annual income is over 
$25,000.00, which exceeds the annual rate of pension paid to 
a veteran living with a spouse.  In this regard, the Board 
notes that the veteran's spouse is still employed and that 
the veteran has no dependent children.  Moreover, the 
veteran's monthly income is approximately double his monthly 
expenditures.  

In addition to excessive income, the veteran has significant 
net worth of at least $242,000.00.  Of that amount, at least 
$82,000.00 is in interest-bearing bank accounts which may be 
readily liquidated.  

While the veteran is concerned that his net worth will 
diminish as his needs and expenses rise, that is not his 
current situation, based on the information he has provided.  
Rather, based on his current annual income and net worth, his 
financial resources are sufficient to meet his basic needs 
for many years to come.  

In this regard, the Board notes that the purpose of the 
pension program is to aid veterans and their dependents who 
are unable to provide themselves the basic necessities of 
life.  It is inconsistent with the intent of the pension 
program to allow a veteran to collect pension while receiving 
sufficient annual income and retaining a sizeable estate.  
Unlike many other VA benefits, the award of nonservice-
connected pension is contingent upon the veteran meeting 
certain financial requirements.  However, it is clear from 
the foregoing discussion, that the veteran does not meet 
those requirements.  Thus, he is not eligible for VA pension.  

In arriving at this decision, the Board notes that it does 
not have jurisdiction over the veteran's disagreement with 
the laws and regulations governing the employment of airline 
pilots.  In this regard, his recourse may be with other 
Federal agencies or the Congress of the United States.


ORDER

Entitlement to VA disability pension is denied.



__________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


